 


111 HR 275 IH: To repeal the imposition of 3 percent withholding on certain payments made to vendors by government entities.
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 275 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2009 
Mr. Meek of Florida (for himself and Mr. Herger) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To repeal the imposition of 3 percent withholding on certain payments made to vendors by government entities. 
 
 
1.Repeal of imposition of 3 percent withholding on certain payments made to vendors by government entitiesSection 3402 of the Internal Revenue Code of 1986 is amended by striking subsection (t). 
 
